        Case 1:18-cr-03984-KWR Document 109 Filed 09/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                    _________________

UNITED STATES OF AMERICA

               Plaintiff,

       vs.                                                      Case No. 1:18-CR-03984 KWR


QUENTIN VENENO, Jr.,

               Defendant.


     ORDER GRANTING IN PART GOVERNMENT’S NOTICE OF INTENT AND
     MOTION IN LIMINE TO PERMIT EVIDENCE OF UNCHARGED CONDUCT

       THIS MATTER comes before the Court upon the Government’s Notice of Intent and

Motion in Limine to Permit Evidence of Uncharged Conduct, filed July 27, 2020 (Doc. 75). The

Government sought to introduce Defendant’s prior convictions to prove elements under a habitual

offender statute, 18 U.S.C. § 117(a)(1). The Government also sought to introduce other uncharged

conduct under Fed. R. Evid. 404(b) to prove which injuries occurred under the charged rather than

uncharged conduct, and to show motive and lack of mistake. The Court held a hearing on the

motion on September 14, 2020 and heard the parties’ arguments.

       For the reasons stated on the record at that hearing, the Court finds that the Government’s

motion is well taken in part and therefore is GRANTED IN PART. At the hearing, Defendant

stipulated to two convictions, therefore pursuant to Old Chief v. United States, 519 U.S. 172, 117

S.Ct. 644, 136 L.Ed.2d 574 (1997) the stipulations will be introduced in lieu of admission of other

evidence of the convictions.
        Case 1:18-cr-03984-KWR Document 109 Filed 09/15/20 Page 2 of 2




       However, for the reasons stated on the record, the Court will allow the Government to

introduce evidence of other prior uncharged conduct pursuant to Fed. R. Evid. 404(b).

       IT IS SO ORDERED.




                                               2
